DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0318563 A1), hereinafter referred to as D1, in view of Takeda et al. (US 2019/0281539 A1), hereinafter referred to as D3.
Regarding claims 1, 11, 16 and 17, D1 discloses search space design for control channels in a wireless network, which comprises:
obtaining information on a bandwidth of a (UE) from the UE (Referring to Figures 10-12, a UE can use channel quality indication (CQI) feedback to inform the base station or scheduling entity about the UE's channel state information, which may include SNR, delay spread, Doppler frequency, etc. (information on a bandwidth).  See paragraphs 0079-0081.);
determining a subband which is a unit of a bandwidth capable of  communication with the UE (Referring to Figures 10-12, scheduling entity, then can group certain UEs with similar channel condition to a single control sub-band (a subband). The grouping decision can be 
determining a number of subbands based on the determined subband and the obtained information on the bandwidth of the UE (Referring to Figures 8-10 and 13, At block 1302, a scheduling entity may utilize a sub-band control block 322 (see FIG. 3) to divide a downlink bandwidth into a plurality of sub-bands. These sub-bands may be the same as the self-contained sub-bands illustrated in FIGS. 8-10. The divided downlink bandwidth may span the entire network bandwidth or a portion of the network bandwidth. In some examples, the sub-bands may have the same or different bandwidths. The sub-bands may have the same or different configurations (e.g., pilot configurations and/or MU-MIMO layer/port configurations) (a number of specific subbands based on the determined specific subband and the obtained information on the bandwidth of the UE).  See paragraphs 0087-0089.).
D1 does not disclose mapping each part of an aggregation level of the CSS to a different one of the determined number of subbands, based on the determined number of subbands and the aggregation level of the CSS/wherein the aggregation level of the CSS for the UE is determined based on the bandwidth of the UE.	D3 teaches during a period of from time t.sub.1 to t.sub.2, a plurality of (two) discontiguous frequency resources are configured for the UE as the resource of the CSS (equivalent to mapping each part of an aggregation level of the CSS to a different one of the determined number of subbands, based on the determined number of subbands and the aggregation level of the CSS). In addition, a plurality of resources constituting single CSS may be contiguous resources in the time and/or frequency domain, or may be discontinuous resources. Further, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the resource configuration of CSS using broadcast information as taught by D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to increase communication throughput and decrease power consumption of a UE by allowing variable radio resources to transmit common information to UEs.

Regarding claims 2 and 14, the primary reference further teaches allocating at least one control resource set to the UE; and configuring a different CSS for each control resource set (Referring to Figures 7-11 and 13, The PDCCH is a control resource set and transmitted for a UE, and the configured common search space for each broadcast sub-band is based upon aggregation level with the sub-bands comprising different configurations.  See paragraphs 0069 and 0087-0089.)

Regarding claims 3 and 15, the primary reference further teaches wherein resource element group (REG)-control channel element (CCE) mapping is performed for each control resource set (Referring to Figure 13, the scheduling entity may utilize the CCE-REG mapping block 324 to allocate a search space to each of a plurality of subordinate entities. Each search space includes one or more CCEs each mapped to one or more REGs that are located in a same one of the plurality of sub-bands (equivalent to mapping a part of an aggregation level to each specific subband based on the 

Regarding claim 4, D1 disclose wherein each part of the aggregation level is mapped to a control channel element (CCE) of each subband (Referring to Figures 7-11 and 13, An aggregation level (AL) indicates a number of CCEs used to transmit a PDCCH message. That is, the number of CCEs used to transmit a PDCCH message may be called the AL. For example, a PDCCH message may be transmitted using 1, 2, 4, or 8 CCEs corresponding to the aggregation levels AL1, AL2, AL4, and AL8, respectively. A PDCCH message may be sent using different aggregation levels. Each of the CCEs may span a portion of the entire system BW, such as the plurality of sub-bands as illustrated in Figure 13, or the entire system BW. In this example, the search spaces of two subordinate entities (UE1 and UE2) are shown in FIG. 7 as hatched regions. For UE1, its search space 702 may include CCE1, CCE2, CCE5, CCE6, CCE7, CCE8, CCE13, CCE14, CCE15, and CCE16. For UE2, its search space 704 may include CCE3, CCE4, CCE9, CCE10, CCE11, CCE12, CCE13, CCE14, CCE15, and CCE16.  As further taught by Figure 13, the scheduling entity may utilize the CCE-REG mapping block 324 to allocate a search space to each of a plurality of subordinate entities. Each search space includes one or more CCEs each mapped to one or more REGs that are located in a same one of the plurality of sub-bands. For examples, the CCEs may be the same as those illustrated in FIGS. 6, 7, 11, and/or 12. The 

Regarding claims 5 and 12, the primary reference further teaches wherein, based on multiple UEs supporting various bandwidths, the subband corresponds to a smallest bandwidth among the various bandwidths (Referring to Figure 9, a search space design 900 utilizing a plurality of sub-band configurations. In FIG. 9, frequency or BW extends in the horizontal direction. This search space design 900 may be used in a DL control channel (e.g., PDCCH) between any of the scheduling entities and subordinate entities illustrated in FIGS. 1, 2, 3, and/or 4. In the search space design 900, the entire system BW 902 or a portion of the entire system BW 902 may be divided into several sub-bands (design capable of small and smallest portions). Each sub-band may correspond to one or more RBs. A search space associated with a sub-band is self-contained such that all REGs mapped to a certain CCE are located in the same sub-band. A subordinate entity may be configured to monitor one or more sub-bands for its search space.  See paragraph 0074.)

Regarding claims 6 and 13, the primary reference further teaches wherein the determined number of subbands is obtained by dividing a largest bandwidth among the various bandwidths by the smallest bandwidth (Referring to Figure 9, a search space design 900 utilizing a plurality of sub-band configurations. In FIG. 9, frequency or BW extends in the horizontal direction. This search space design 900 may be used in a DL control channel (e.g., PDCCH) between any of the scheduling entities and subordinate entities illustrated in FIGS. 1, 2, 3, and/or 4. In the search space design 

Regarding claim 7, the primary reference further teaches wherein the number of subbands is 2, and wherein the aggregation level is 8 (Referring to Figure 9, the subbands are designable and capable of 2 divisions of the bandwidth, and aggregation level of 8 is supported.  See paragraph 0074 and 0069.)

Regarding claim 8, the primary reference further teaches wherein the at least one control resource set comprises a first control resource set and a second control resource set, and wherein the first control resource set is a fixed resource region (Referring to Figures 7-10 and 13, the scheduling entity may signal the sub-band configuration for all subordinate entities using a common sub-band or default sub-band (e.g., sub-band 4) that every subordinate entity monitors upon initial acquisition of service from the scheduling entity (a first control set, wherein the first control resource set is a fixed resource region). After a subordinate entity determines the set of one or more sub-bands that correspond to that subordinate entity's search space, the subordinate entity may switch or retune from the common sub-band to its assigned sub-band(s) to search for its PDCCH or DL control channel (second control resource set).  See paragraphs 0072-0074.)

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3 in further view of Frenne et al. (US 2015/0382329 A1), hereinafter referred to as D2.
Regarding claim 9, D1 does not disclose wherein the at least one control resource set comprises a plurality of CSSs, and wherein a first CSS among the plurality of CSSs is included in an initial subband comprising a synchronization signal block (SSB).
D1 teaches multiple control resource sets associated with a plurality of common search spaces, i.e. broadcast PDCCH sub-bands, but D1 does not explicitly disclose where a first common search space is included in an initial sub-band associated with a synchronization signal block.  D2 teaches it is well-known in LTE systems that the primary and secondary synchronization signals (PSS/SSS) (synchronization signal block) can also be seen as control signals, and have fixed locations and periodicity in time and frequency so that UEs that initially access the network can find them and synchronize. Similarly, the PBCH has a fixed location relative to the primary and secondary synchronization signals (PSS/SSS). The UE can thus receive the system information transmitted in BCH and use that system information to locate and demodulate/decode the PDCCH, which carries control information specific to the UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the synchronization information relative to the PDCCH as taught by D2 in the system of D1 and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, such as LTE.

Regarding claim 10, D1 does not disclose wherein information on the first CSS is implicitly derived through a synchronization signal block.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the synchronization information relative to the PDCCH as taught by D2 in the system of D1 and D3.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to comply with a well-known standard, such as LTE.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moulsley (US 2015/0181577 A1) – configuring a search space for a UE utilizing blind detection and a series of different pre-determined set of resources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462